1    Law Offices of Hadley & Fraulob
     230 Fifth Street
2
     Marysville, CA 95901
     (530) 743-4458
3

4
     JOSEPH C. FRAULOB – State Bar #194355
     Attorney for Plaintiff
5

6

7

8

9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11

12                                                        Civil Action No: 2:19-cv-00085-DMC
     Mitchell Todd Bechtold,
13
                   Plaintiff,                        STIPULATION AND ORDER FOR
14                                                   EXTENSION OF TIME TO FILE
     v.                                              MOTION FOR SUMMARY JUDGMENT
15
     Commissioner of Social Security,
16
                   Defendant.
17

18

19

20

21          IT IS HEREBY STIPULATED between the undersigned attorneys that Plaintiff is
22
     granted an extension of thirty days, through Wednesday, August 7, 2019, to file the Motion for
23
     Summary Judgment.
24

25          IT IS HEREBY NOTED that this is plaintiff’s second extension requested.

26

27

28




                                                    -1-
1

2

3

4

5
     Dated: 07/08/2019            / s / Joseph C. Fraulob
6                                 Joseph C. Fraulob
7
                                  Attorney for Plaintiff

8    Dated: 07/08/2019            / s / Michael Marriott
                                  Michael Marriott
9                                 Special Assistant U.S. Attorney
10
                                  Attorney for Defendant
     IT IS ORDERED.
11
     Dated: July 9, 2019
12                               ____________________________________
                                 DENNIS M. COTA
13                               UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                           -2-
